Notice of Pre-AIA  or AIA  Status
 	The present application 16/526,407, filed on 7/30/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                         (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application # 15/273,837 filed on 09/23/2016 is now US PAT 10572354 15/273,837 is a CON of US Application # 14/942,483 filed on 11/16/2015 is now US PAT 9477555
DETAILED ACTION
Response to Amendment
Claims 1-15,18-22 are pending in this application, canceled claims 16-17
Examiner acknowledges applicant’s amendment filed on 12/6/2021
Drawings
The Drawings filed on 7/30/2019 are acceptable for examination purpose

Information Disclosure Statement

The information disclosure statement filed on 11/6/2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with previous Office Action.


Statutory Review under 35 USC § 101
Claim 1-7 is directed towards a method and have been reviewed appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions

Claims,8-14 is directed to system and have been reviewed .
Claims 8-14 appear to be statutory, as the computer system includes hardware as disclosed in specification ¶ 0058-0059

Claims,15-20 is directed to computer program product comprising a computer readable storage medium 
 	Claims 15-20  appear to be statutory  as computer program product includes hardware and software as disclosed in specification ¶ 0061-0062
	Further, claims 1-20 determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions.






Response to Arguments
Applicant's arguments filed 12/4/2021 have been fully considered , for examiners’ response see discussion below:
a) 	At page 11, claim 1, applicant argues:
	prior art of Wang does not teach or disclose “recording, by the one or more processor, changes in the source site of client data that are relevant to a selected service of the one or more selected service based a policy for the selected service as configured by the target site, wherein the changes in the source site of the client data include changed client data resulting from input/output requests while the source site services end users”
 Examiner’s response:
	As to the above argument (a), the prior art of Wang is directed to data storage in an cloud computing environment, particularly network cloud interconnects the client system and remote system for example as detailed in fig 1, col 6, line 1-2 is identical to instant specification cloud computing para 0064-0065.  The prior art of Wang teaches each data storage system connected to application server, data replication and remote gateway in an network as shown in fig 1, data storage system element 119 corresponds to source or primary system, as such prior art of Wang teaches both hardware and software store and retrieve data from the storage server (fig 1, col 6, line 52-60, col 7, line 40-46), prior art of Wang teaches local and remote system devices configuration of local and remote mirrors assigning respective source devices defining specific policy associated with application replication policy, session policy as detailed in fig 7, col  10 line 8-20, process of replication and defining replication policy corresponds to selected 
 	It is however, noted that Wang does not disclose “wherein the changes in the source site of the client data include changed client data”, although Wang teaches synchronization between source and target sources with various replication modes  that including policy mode (col 15, line 40-45).  On the other hand, Laicher et al., disclosed “wherein the changes in the source site of the client data include changed client data” (0032, line 1-4,0035,0085 – Laicher teaches disaster recovery management network where primary and disaster connected to the data center.  The prior art of Laicher teaches end-to-end disaster recovery defining multiple phases to detect changes including in databases and/or applications onto different servers within the network, further replicate when a change occurs as detailed in 0035.  Laicher teaches interaction between applications and users based on access control parameters for example any changes and update based on interactions.

b) 	At page 9-13, claim 8,15 applicant argues;
	“ascertaining, on a source site, one or more selected service for the source site amongst one or more provided service offered by a target site; recording changes in the client site of client data that are relevant to a selected service of the one or more selected service based a policy for the selected service as configured by the target site; and supplying the changes of the client data from the recording to the target site that performs the selected service for the client site”
Examiner’s response:

	Examiner applies above arguments to claims 8,15, and claims 2-7,9-14,18-22 depend from claims 1,8,15.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3,5-10,12-17,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010 in view of Laicher et al., (Laicher), US Pub.No. 2016/0306719 filed on Apr,2015

As to claim 1,8,15, Wang teaches a system which including “ A computer implemented method comprising” (fig 1 – Wang teaches data storage, servers connected in a network environment):
 	“ascertaining, by one or more processor running on a source site,(col 5, line 42-44, fig 1, data storage system element 119 corresponds to source or primary system) one or more selected service for the source site amongst one or more provided service offered by a target site” (fig 1, fig 4E, col 5, line 42-46, col 9, line 16-23 – Wang teaches local and remote data storage systems corresponds to source and target sites connected in a network environment, particularly data backup, symmetric data replication providing services);
 	“recording, by the one or more processor” (fig 1, col 7, line 40-46) , in the client site of client data that are relevant to a selected service of the one or more selected service based a policy for the selected service as configured by the target site (fig 5, col 
 	“supplying, by the one or more processor, the client data from the recording to the target site that performs the selected service for the client site” (fig 14A-C, col 18, line 30-37, line 55-65, col 19, line 18-30 – Wang teaches graphical user interface supporting control, monitor, setup, alarm including policy list, after selecting appropriate fields, choices, changes of data monitored and/or stored, as noted above Wang supports replication process defining replication policy as service during disaster recovery).  It is however, noted that Wang does not disclose “wherein the changes in the source site of the client data include changed client data”, although Wang teaches synchronization between source and target sources with various replication modes  that including policy mode (col 15, line 40-45).  On the other hand, Laicher et al., disclosed “wherein the changes in the source site of the client data include changed client data” (0032, line 1-4,0035,0085 – Laicher teaches disaster recovery management network 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of disaster recovery  state information managing in a cloud delivery environment of Laicher et al., into managing replication data storage failover protection of software agents in a network environment  particularly network cloud of Wang et al., because that would have allowed users of Laicher to interaction between data centers and applications and updating any changes to the instance of source and/or primary database are replicated to the clients of the second data center  (Laicher: Abstract), while maintaining cloud integration of different data centers, quickly detect, and restoring the services on failover to the disaster recovery side (Laicher : 0037-0038)

As to claim 2,9,  Wang disclosed 
“obtaining information on the one or more selected service from a client of the source site by prompting the client with the one or more provided service” (col 25, line 21-42, col 26, line 31-35 – Wang teaches replication process defining replication policies included in the disaster tolerant environment) .

As to claim 3,10, Wang disclosed:    
“receiving a demand to perform the one or more selected service from a client of the source site service in preparation of a specific occasion” (col 12, line 47-51, col 13, line 4-12 – Wang teaches replication services based on selection and creation of replication policies and selection of replication choices).

Claim 16 (canceled)

Claim 17 (canceled)

As to claim 21, Laicher disclosed “wherein the changed data in the source site of the client data includes changed client data resulting from file changes while the source site services end users” (fig 16, 0084-0085 – Laicher teaches network file system and related data from the data center, also tracks changes to the instance of the data records and/or data file).







Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010 Laicher et al., (Laicher), US Pub.No. 2016/0306719 filed on Apr,2015 in view of Kitamura, US Pub.No. 2007/0214384 published Sep,2007

As to claim 22, Laicher disclosed “wherein the changed data in the source site of the client data includes changed client data resulting from data file changes and data file changes while the source site services end users( fig 16, 0084-0085 Laicher teaches network file system and related data from the data center, also tracks changes to the instance of the data records and/or data file)
It is however, noted that both Wang, Laicher do not disclose “root disk file changes and data disk file changes”.  On the other hand, Kitamura disclosed “root disk file changes and data disk file changes” (fig 11-13, 0068-0069, 0071-0075,0076 – Kitamura teaches root file system to the disk particularly root directory resides in the file server, also Kitamura teaches root file data structure as shown in fig 13)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of backup data in a clustered file system of Kitamura into users of Wang, Laicher because that would have allowed users of Wang, Laicher to use backup operations particularly storage volumes of each file server that manager its own local file system, while protocol may allow creation of common agent used in the central backup application to different file server  (0009, 0037), thereby specific required directory or subdirectories from each local file system accessed instead whole file system, thus allows to manage not only .

Claim 4,11,18  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010, Laicher et al., (Laicher), US Pub.No. 2016/0306719 filed on Apr,2015 in view of Young et al., (hereafter Young), US Pub.No. 2011/0197280 published Aug,2011

As to claim 4,11,18, Wang disclosed:    
 	 “wherein the one or more provided service is selected from the group consisting of a disaster recovery service’ (col 25, line 35-45, col 26, line 30-40, fig 21 – Wang teaches replication services  implemented in disaster tolerant methods to protect and save data) and “at least one value-added service, and wherein the at least one value-added service, a compressibility estimation service” (col 26, line 52-58, col 27, line 7-12, line 34-38 – Wang teaches mobile agent associated with DRM agent executing the selected session performing data replication service ensuring data security using encryption).  It is however, noted that Wang does not disclose ”virus scanning service, an eDiscovery service”.  On the other hand, Young disclosed  ”virus scanning service, an eDiscovery service” (fig 7, 0064-0065 – Young teaches performing virus scanning function  i.e., scan media, documents for secure data for example classified, sensitive or confidential data, while ensuring these functionalities, installing additional software for example  eDiscovery software provides encryption services, additional authorization to manage the transferring of secure/confidential data on or off the secure network) 


As to claim 5,12,19,Wang disclosed “ wherein the policy dictates a manner in which how the changes, respective to components in the client data, are to be replicated to the target site in order to minimize a cost to perform the selected service at the target site” (fig 6,fig 16, col 25, line 19-24,line 31-51 – Wang teaches replication process particularly defining replication policy, also calculates invalid data between source and target storage system, amount of time for the replication process decides cost minimization)  .

As to claim 6,13, Wang disclosed  “wherein the policy classifies the client data into a plurality of components, and wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site” (fig 14, col 18, line 55-65, col 19, line 7-13,line 18-22,line 24-35, col 20, line 50-56).

As to claim 7,14 ,Wang disclosed “wherein  the  respective essentialness score associated with each of the components of the client data is classified into three degrees, wherein the highest essentialness score indicates that any component of the client data having the highest essentialness score must be present at the target site to perform the selected service, (14A-14E, col 21, line 7-40, col 22, line 1-11)  wherein a next highest essentialness score indicates that any component having the next highest essentialness score is not necessary at the target site but can be beneficial to perform the selected service, and wherein a lowest essentialness score indicates that any component having the lowest essentialness score has no impact on performing the selected service at the target site (col 25, line 1-9, col 26, line 6-19).

As to claim 20, Wang disclosed “ wherein the policy classifies the client data into a plurality of components, (fig 14E,col 20, line 30-49)  wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site (fig 6-7, col 10, line 1-20); “wherein the respective ..


Conclusion
The prior art made of record
				a.  	US Pub No. 		7827136
				b. 	US Pub. No. 		2011/0197280
				c. 	US Pub.No. 		2016/0306719	 	
				d. 	US Pub.No. 		2007/0214384







 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154